Citation Nr: 1638863	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-41 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for left little finger digital neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty for training from October 1979 to January 1980.  He also had additional military reserve service including on October 15, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Philadelphia, Pennsylvania, Regional Office and Insurance Center (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in May 2015.  

The Board notes that a March 2016 rating decision granted an increased 10 percent rating for left little finger digital neuropathy effective from October 20, 2008, the date of the initial claim, under the provisions of 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5230, 8516 (2015).  A March 2016 supplemental statement of the case found a non-schedular evaluation was assigned because of pain, pain on motion, decreased strength, numbness, and a two centimeter gap between the pad of thumb and fingers with functional loss.  As higher schedular evaluations for the disability is possible, the issue of entitlement to increased ratings remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue on appeal has been revised on the title page of this decision.  

It is also significant to note that in May 2015 the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, and that the March 2016 rating decision established service connection for schizophrenia and assigned a 100 percent rating effective from October 20, 2008.  Although that determination found the acquired psychiatric disorder issue on appeal was considered to have been fully satisfied, an April 2016 brief from the Veteran's service representative is construed as continuing the appeal for entitlement to service connection for PTSD.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The issues of entitlement to service connection for hypertension and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence demonstrates that the Veteran's left little finger digital neuropathy is manifested by abnormal motion with evidence of numbness and pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left little finger digital neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5230, 8516 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See VA correspondence dated in October 2008.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.
When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

VA regulations provide evaluations for limitation of motion of individual digits:  (1) For the index, long, ring, and little fingers (digits II, III, IV, and V), the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  (2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  

For limitation of motion of the ring or little finger a 0 percent rating is assigned with any limitation of motion.  38 C.F.R. § 4.71a, DC 5230 (2015).

For disease of the peripheral nerves, incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.  

Diagnostic code 8516 provides a 60 percent rating for complete paralysis of the major extremity ulnar nerve with "griffin claw" deformity due to flexor contraction of the ring and little fingers; atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of the wrist weakened.  Rating are assigned for incomplete paralysis which is severe (40 percent), moderate (30 percent), or mild (10 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8516.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

The pertinent evidence of record includes service treatment reports noting the Veteran sustained a left fifth finger laceration in October 1983.  Records show the injury was incurred by a closing vehicle door.

VA examination in January 2009 included a diagnosis of history of fracture of the left little finger with complete digital neuropathy of the finger.  It was noted the Veteran reported the whole finger was numb and that he was unable to work construction because of the disorder.  The examiner noted there was diminished sensation to the entire left little finger with diminished grip strength and an inability to oppose the distal phalanx of the mid palmar crease.  In an April 2009 addendum the examiner found that the Veteran's neuropathy was secondary to the laceration that occurred to the finger while in the service.  

VA examination in February 2016 included a diagnosis of residuals of a left little finger laceration.  It was noted the Veteran complained of left fifth finger numbness and pain to his dominant hand without flare-ups.  He denied any functional loss, including as a result of repetitive use.  The examiner there was abnormal range of motion with extension to 0 degrees and flexion to 90 degrees in the metacarpophalangeal joint, to 100 degrees in the proximal interphalangeal joint, and to 60 degrees in the distal interphalangeal joint.  There was no pain noted on examination or with use of the hand.  The Veteran was able to perform repetitive use testing with no additional loss of function or motion.  There was no residual scar and the disorder was found to have no impact on his ability to perform any type of occupational task.  

Based upon the evidence of record, the Board finds the Veteran's left little finger digital neuropathy is manifested by abnormal motion with evidence of numbness and pain.  There is no evidence of service-connected injury to any other finger of the left hand nor evidence of more than mild incomplete paralysis to the left little finger.  Therefore, a rating in excess of 10 percent must be denied.  

The Board acknowledges that the Veteran is competent to report symptoms of a finger disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim for an increased rating.

Extraschedular and TDIU Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners clearly noted that the Veteran's manifest symptoms and impairment due to these disorders.  A 100 percent rating has been assigned for the Veteran's service-connected schizophrenia and the February 2016 VA examiner found his residuals of a left little finger laceration had no impact on his ability to perform any type of occupational task.  The Board finds the examiner's opinion to be more persuasive than the Veteran's subjective statement as to his inability to work construction.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.

A TDIU may also be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  As a total schedular rating has been assigned in this case, consideration of entitlement to a TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for left little finger digital neuropathy is denied.


REMAND

As noted in the Introduction section, the issue of entitlement to service connection for PTSD remains on appeal.  Pertinent evidence as to this matter was received by VA that was not addressed in the March 2016 supplemental statement of the case.  The available record also shows the Veteran is currently receiving VA treatment.  Therefore, appropriate action is required to obtain all pertinent evidence for the record.  

The Veteran also contends that he has hypertension as a result of service.  Service treatment records include an April 1979 enlistment examination noting blood pressure readings of 150/90, 152/80, and 148/82.  The examiner, however, found the Veteran's heart and vascular system were normal.  In his November 1979 report of medical history the Veteran noted having had a history of high or low blood pressure.  No additional comments as to this specific matter were provided by the examiner.  The available record shows the Veteran is currently receiving VA medical treatment and that during a VA mental disorders examination he reported a medical history including treatment for hypertension.  The Board finds additional development as to this matter is required.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds a VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has hypertension that:

a. had its onset in service, or
b. is etiologically related to his active service, to include as a result of a disease manifest within one year of active service. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the hypertension and PTSD issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


